                      Case 8:19-cr-00200-TDC Document 49 Filed 10/09/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Maryland
                                                              District of __________


             UNITED STATES OF AMERICA                             )
                             Plaintiff                            )
                                v.                                )      Case No.   8:19-cr-00200-TDC
                    ERIC EOIN MARQUES                             )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          UNITED STATES OF AMERICA                                                                                           .


Date:          10/09/2019                                                               /S/ KEITH A. BECKER
                                                                                           Attorney’s signature


                                                                                    KEITH A. BECKER NY 4287967
                                                                                       Printed name and bar number
                                                                                 US DEPARTMENT OF JUSTICE
                                                                               1400 NEW YORK AVE NW SUITE 600
                                                                                    WASHINGTON DC 20530

                                                                                                 Address

                                                                                    KEITH.BECKER@USDOJ.GOV
                                                                                             E-mail address

                                                                                            (202) 305-4104
                                                                                            Telephone number

                                                                                            (202) 514-1793
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
